Case 2:20-cv-02576-CCC-MF Document 74 Filed 05/28/21 Page 1 of 1 PageID: 1605
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  May 28, 2021

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: IN RE SUGAMMADEX,
               Civil Action No. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs in the above-referenced consolidated action. We write to
respectfully request that the Court enter the enclosed proposed Order substituting Merck Sharp &
Dohme Corp. as a plaintiff/counterclaim defendant in place of Organon USA Inc. pursuant to
Federal Rule of Civil Procedure 25(c) because Organon USA Inc.’s interest in New Drug
Application No. 022225 has been transferred to Merck Sharp & Dohme Corp. We have
conferred with counsel for Defendants, and all Defendants have consented to the entry of the
proposed Order.

       We thank the Court for its time and attention to this matter and remain available at the
Court’s convenience to address any questions or concerns.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

Enclosure

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
